Citation Nr: 0117192	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from March 1942 to August 
1945, from November 1945 to January 1947, and from December 
1947 to November 1949.  The appellant is the veteran's widow.

This appeal arises from the August 1999 rating decision from 
the Boston, Massachusetts Regional Office (RO) that denied, 
in pertinent part, the appellant's claim for service 
connection for the cause of the veteran's death and the claim 
for benefits pursuant to 38 U.S.C.A. § 1318.

On the September 1999 substantive appeal, the appellant 
requested a hearing at the RO before a Member of the Board.  
In writing in April 2000, the appellant canceled her request 
for hearing at the RO before a Member of the Board.  In 
February 2001, the veteran representative indicated that 
further contentions and arguments would be made at a hearing 
before a Member of the Board at the RO.  

A hearing was scheduled at the RO before a Member of the 
Board in March 2001.  This hearing was reportedly canceled.  
As such, the Board may now proceed to the merits.


FINDINGS OF FACT

1.  The veteran died in October 1971; according to the death 
certificate, the immediate cause of death was esophageal-
pleural fistula and acute renal failure, due to esophageal 
varices, due to cirrhosis of the liver.  An autopsy was 
performed.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  Sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

4.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  The disabilities indicated to be 
the cause of the veteran's death on the death certificate 
were not shown in service or on examination within one year 
of service.  

5.  The evidence that was physically or constructively of 
record at the time of the veteran's death does not show that 
he was so disabled for 10 years prior to his death due to a 
disability that was due to service, that he would 
hypothetically have been entitled to a total disability 
rating if had he filed a claim.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 1310 (West 1991 and Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000).

2.  The criteria for Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 
C.F.R. §  3.312 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in March 1942, no history 
of a kidney, liver, or esophageal disability was reported.  
On examination of the veteran's abdominal viscera, it was 
only noted that the veteran had appendectomy in 1922, the 
scar was firm.  

In December 1943, the veteran was seen with gastroenteritis, 
acute, mild, cause undetermined.

In April 1944, the veteran's blood pressure was 112/80.

On a separation examination in August 1945, the veteran's 
abdominal viscera and genito-urinary examination were 
clinically evaluated as normal.  His blood pressure was 
110/70.

On a service enlistment examination in November 1945, no 
history of a kidney, liver, or esophageal disability was 
reported.  On examination of the veteran's abdominal viscera, 
it was only noted that the veteran had appendectomy scar 
which was not considered disabling.  The veteran's blood 
pressure was 134/78.

On a separation examination in December 1946, the veteran's 
abdominal viscera and genito-urinary examination were 
clinically evaluated as normal.  His blood pressure was 
132/68.

In January 1949, the veteran was seen for an undiagnosed 
condition manifested by habitual vomiting.  

In June 1949, the veteran's blood pressure was 128/88.

A July 1950 VA report of request for hospital treatment or 
domiciliary care, shows that the veteran was seen with 
complaints of skin rash and sharp pains in the urethral 
canal.  On exam, the heart and lungs were normal.  The 
abdomen was negative.  The blood pressure was 124/72.  The 
diagnoses included allergic reaction (probable food) and a 
question of syphilis.  An attached form noted that the skin 
pathology might also be due to exposure at work.  There is no 
indication that the veteran was hospitalized for treatment of 
any of this pathology.

The next documents on file concern the veteran's death.  In 
October 1971, the appellant filed a claim for dependency and 
indemnity compensation or death pension. She indicated that 
she had been separated from the veteran since 1956 when he 
left her.  In November 1971, the appellant reported that the 
veteran died in a VA hospital in Pennsylvania.  

In February 1972, the RO reported that two VA hospitals in 
Pittsburgh, Pennsylvania were called in June 1972 and there 
were no records for the veteran.

Associated with the claims file was a death certificate for 
the veteran that indicates that he died in October 1971 at 
Mercy Hospital in Pittsburgh, Pennsylvania.  The immediate 
cause of death was esophageal-pleural fistula and acute renal 
failure, due to esophageal varices, due to cirrhosis of the 
liver.  An autopsy was preformed. 

A VA Field Examination report from November 1972 shows that 
it was determined that the death certificate did apply to the 
instant veteran.  There had been some discrepancy in the 
information as recorded.  It was additionally determined that 
the veteran was the husband of the appellant, and that she 
was entitled to benefits as a surviving spouse.

A VA award letter from February 1973 indicates that death 
pension benefits were granted to the appellant.

Pursuant to a September 1998 letter from the RO sent to the 
appellant informing her of the laws regarding dependency and 
indemnity compensation, in September 1998, the appellant 
filed a claim for dependency and indemnity compensation in 
accordance with 38 U.S.C.A. § 1318.  This was also taken as a 
claim for service connection for the cause of the veteran's 
death.

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this case, there has been notice as to information needed and 
there has been a rating decision and a statement of the case 
sent to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  In this regard, the appellant was 
provided with notice and reasons for the denial of her claim 
and there is no indication that there are records that could 
be obtained that would connect the veteran's cause of death 
with his service or show that a service connected disorder 
was totally disabling for a period of 10 years prior to 
death.  

In that regard it is noted that there are no medical records 
from the terminal hospitalization.  It is unlikely such 
records could be obtained in view of the intervening years.  
Moreover, they would show treatment for the terminal event, 
and not likely contain information concerning a relationship 
to service over 20 years before.  The cause of death has been 
established.  The question now is whether it is related to 
service or whether there is a service connected disorder that 
would establish entitlement to a total rating for 10 years 
prior to death.

A.  Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2000).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular renal disease, 
including hypertension, or cirrhosis of the liver, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
October 1971 and his service.  There is no evidence of 
esophageal varices, hypertension, abnormal kidney function, 
or abnormal liver function in service, nor on examination in 
July 1950.  The first of evidence of the disabilities that 
caused the veteran's death was apparently many years later 
and there is nothing in the record to suggest a connection 
between these disabilities and the veteran's service as there 
is no showing of continued medical treatment or history of 
treatment.  As noted, even if records could be obtained from 
the hospital where the veteran died, these would only show 
what was noted on the death certificate and still would not 
show treatment of those disabilities in service or within one 
year of separation from service.  It is noted an autopsy was 
performed at the time of the veteran's death and the 
disabilities found that caused the veteran's death were 
listed on the death certificate.

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.

B.  DIC under 38 U.S.C.A. § 1318

The Secretary shall pay benefits under this chapter (38 
U.S.C.A. § 1301 et seq.) to the surviving spouse and to the 
children of a deceased veteran in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must not have died as the result of his own willful 
misconduct, and must have been in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability rated totally disabling 
if- (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to DIC under § 1318 may be 
established (for the time period of this claim) (1) if the 
veteran was rated 100 percent disabled for the period stated 
above; (2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the "evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable", the veteran hypothetically would 
have been entitled to receive a total disability rating for 
the required period of time immediately preceding the 
veteran's death. Timberlake v. Gober, 14 Vet. App. 122 
(2000).

In this case, service connection was not established for any 
disability during the veteran's lifetime.  Second, in the 
absence of a claim by the veteran resulting in a rating 
action denying compensation benefits, there would be no basis 
for an allegation of CUE.  Therefore, neither of the first 
two routes to § 1318 DIC described by the Court in Timberlake 
is applicable to the current appeal.

Additionally, the record does not reflect that the appellant 
has expressed any contentions to the effect that the veteran 
was 100 percent disabled due to service-connected disability 
for 10 years prior to his death.  Nevertheless, because the 
RO adjudicated that issue and the appellant generally 
disagreed with the RO's decision, the Board will consider 
whether she is entitled to § 1318 DIC benefits under the 
provisions of the third route described by the Court.

As set forth in Timberlake, the Court has indicated that 
determinations as to entitlement to § 1318 DIC benefits will 
be based on the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death."  In this case, that 
evidence consisted only of his service medical records, which 
were constructively in VA's possession, and the July 1950 VA 
medical report, which was of record at the time of the 
veteran's death.  

The records in the claims file at the time of the veteran's 
death do not contain any evidence regarding his medical 
condition during the 21 year period between the 1950 VA 
medical record and his death.  Further, the disabilities the 
veteran was noted to have that caused his death have not been 
found to be related to his service.  Therefore, the Board 
cannot conclude that, service connection could have been 
established for any disability, if he had filed a claim for 
service connection, and that such disability or disabilities 
could hypothetically have been rated totally disabling for 
that 10 year period.  Accordingly, DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

